IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50492
                           Summary Calendar
                          __________________


ELBERT MISNER,

                                       Plaintiff-Appellant,

versus

TOMMY WILLIAMS, BRIAN CROUCH,
BONNIE CREAN,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-434
                        - - - - - - - - - -
                          November 3, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Elbert Misner appeals from the district court's denial of

his civil rights complaint filed pursuant to 42 U.S.C. § 1983.

Misner argues that he was denied access to the courts, that he

was denied adequate medical treatment, and that his incoming mail

was opened without his consent.

     We have reviewed the record and the Magistrate Judge's

opinion and find no reversible error.    Accordingly, we affirm for

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-50492
                               -2-

essentially the reasons given by the Magistrate Judge.   Misner v.

Williams, No. SA-94-CA-434 (W.D. Tex. Jun. 2, 1995).

     AFFIRMED.